Citation Nr: 0908563
Decision Date: 02/04/09	Archive Date: 03/12/09

DOCKET NO.  06-04 357	)	DATE FEB 04 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an effective date earlier than July 13, 2004 for the grant of total disability rating based on individual unemployment (TDIU).  

2. Whether the claim of entitlement to an effective date earlier for compensation purposes based on TDIU should be referred to the Director, Compensation and Pension Service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from November 1979 to November 1999.

This matter came before the Board of Veterans Appeals (Board) on appeal from a February 2005 decision by the Department of Veterans Affairs (VA) Boston, Massachusetts Regional Office (RO) that granted the veteran a TDIU effective July 13, 2004. 


FINDINGS OF FACT

1. The veteran completed high school, and completed several technical courses in the electronic field along with management and safety training during his naval career.   The veteran was employed with Teradyne, Inc., between July 2000 and April 2001 as a manager.  He left the company in April 2001 as a result of his disabilities and there is no evidence of record which indicates that he has tried to seek employment since then.

2. Service connection is in effect for chronic depression with marked secondary components of anxiety, at a 30 percent evaluation; sensory neuropathy, left arm, at 20 percent evaluation; degenerative joint disease left shoulder, residuals, left clavicle fracture, at 20 percent evaluation; lumbosacral strain, at 10 percent evaluation; degenerative arthritis, left hip, at 10 percent evaluation; and temporomandibular joint syndrome, at 10 percent evaluation.  The veteran's service connected disabilities result in a combined rating of 70 percent.

3. The veteran did not meet the requirements for TDIU under the provisions of 38 C.F.R. § 4.16(a) until July 13, 2004, the date when a combined 40 percent disability evaluated became effective for the veteran's service-connected left upper extremities. 

4. As evidence of the veterans unemployment prior to July 13, 2004 is present in the record, the matter should be referred to the Director, Compensation and Pension Services, for extraschedular consideration.


CONCLUSIONS OF LAW

1. The criteria for the award of an effective date prior to July 13, 2004, for a grant of TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

2. The criteria for the submission of the claim for a total rating for compensation purposes based on individual unemployability to the Director, Compensation and Pension Services, are met. 38 C.F.R. § 4.16(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).

In October 2004, the agency of original jurisdiction (AOJ) sent letters to the veteran providing the notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the TDIU.  Compensation for TDIU was subsequently granted, and the veteran disagreed with the effective date of the grant.  The United States Court of Appeals of the Federal Circuit has held that, with regard to claims for an earlier effective date for service connection, once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, the veteran was provided notice of the effective date regulations in a December 2006 notice letter, and the claim was subsequently readjudicated, without taint from any prior decisions.

Regarding the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all relevant medical records.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date of TDIU

It is noted that total disability will be considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent, but total ratings usually will not be assigned for temporary exacerbations or acute infectious diseases except where prescribed by the VA's Schedule for Rating Disabilities.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2008).  Additionally, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition, the 40 percent disability in combination will be considered if it involves disabilities of one or both upper extremities.  38 C.F.R. § 4.16(a)(1) (2008).

However, the evidence must still show that the veteran is unable to pursue a substantially gainful occupation due to the service-connected disability.  Thus, the issue is whether the veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The effective date of an award of an increased disability rating (which, by definition, encompasses the grant of a TDIU), will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An effective date for an increased disability rating may be assigned at the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  38 C.F.R. § 3.400(o)(2). 

A February 2005 rating decision, in part, increased the evaluation assigned for the veteran's service-connected left shoulder arthritis to 20 percent, and granted him entitlement to TDIU at 70 percent combined evaluation for compensation.  The TDIU grant was based on evidence showing that he last worked April 2001, and (apparently) a June 2004 letter from a VA clinical psychologist who opined that the veteran's level of disability rendered him totally unable to work.  The TDIU effective date was July 13, 2004, the day the veteran filed his claim.  As well, as of this date, the veteran had separate 20 percent evaluations for left upper extremity disabilities (service connection for left neuropathy was already in effect at a 20 percent evaluation), which combined under 38 C.F.R. § 4.25 gave him a single 40 percent evaluation for TDIU percentage requirement purposes, as discussed above.  See 38 C.F.R. § 4.16(a).

The veteran expressed his disagreement with the above decision and argues that he should have been awarded a TDIU from May 2001, when he stopped working.

The Board recognizes a January 2006 letter from the VA psychologist in which he states that veteran was too depressed to file for unemployability at an earlier date.  The Board understands the veterans medical restrictions but however, we are bound by the regulations set forth and must adjudicate accordingly.  

Additionally, significantly, and as noted above, the Board notes that it was not until July 13, 2004, that the veteran met the 40 percent disability requirement for TDIU pursuant to 38 C.F.R. §4.16(a)(2).  Therefore, the Board finds that the veteran did not meet the requirement for TDIU under 38 C.F.R. § 4.16(a) until July 13, 2004.  


Extraschedular for TDIU

As the veteran is claiming the effective date should be an earlier date on which he technically did not meet the requirements for TDIU, the Board submits to 38 C.F.R. 4.16(b).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Entitlement to TDIU on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC 6-96 (1996).  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.
 
The veteran essentially contends that his service connected depression prevents him from working.  Reviewing the evidence of record, the veteran has is a high school graduate, and completed several technical courses in the electronic field along with management and safety training during his naval career.   The veteran was last employed with Teradyne, Inc., between July 2000 and April 2001 as a manager.  As noted above, the veteran is currently service connected at a 70 percent evaluation for compensation along with 20 percent disability for degenerative joint disease, left shoulder residuals, left clavicle fracture, and 20 percent disability for left arm sensory neuropathy.  In addition, the veteran was found at 30 percent disability for chronic depression with marked secondary components of anxiety, including phobic and obsessive compulsive features. 

In this regard, the Board notes that there is, albeit limited, evidence of record showing that the veteran was unemployable for a year prior to his formal claim for TDIU between July 2004 and July 2003.   Specifically, the Board refers to the above mentioned June 2004 letter from the VA psychologist, stating not only has the veteran not worked since [April 2001] and is totally unemployable but is also that his depression is increasingly more severe than in November 2000 and his physical disabilities cause pain which significantly impairs his motor functioning, further exacerbating his depression.  Even assuming arguendo that this evidence has already been considered in the ROs decision outlined in the July 2004 RD, this evidence is probative that the veteran was not employed prior to the claim.

Where there is plausible evidence that a veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, the veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  Based on the evidence above, it is clear that such referral is warranted.

At this point, the Board will not make a decision regarding the veteran's claim for a total rating for compensation purposes based on individual unemployability under 38 C.F.R. § 4.16(b), as we are not permitted to do so.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that this matter should have been submitted to the Compensation and Pension Director for extraschedular consideration under 
§ 4.16(b).  In this regard, the appeal is granted.  Id.  At this point, this claim will necessarily be REMANDED to the RO for further action consistent with this decision.


 ORDER

Entitlement to an earlier effective date prior to July 13, 2004 for total disability rating based on individual unemployability (TDIU), based on a schedular basis under 38 C.F.R. § 4.16(a), is denied.

Submission of a claim for a total rating for compensation purposes based on individual unemployability under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service, is warranted.


REMAND

Given the above decision on the TDIU claim, this matter is remanded to the Appeals Management Center (AMC) for the following action:

The AMC should submit the claim for a TDIU for compensation purposes based on individual unemployability under 38 C.F.R. § 4.16(b), for the time period prior to July 13, 2004, to the Director, Compensation and Pension Service.  The AMC should follow the dictates of § 4.16(b) in making this submission.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
Jun 2008	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at:  http://www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).

VA FORM
Jun 2008 	 4597	Page 2	SUPERSEDES VA FORM 4597, Oct 2007, WHICH WILL NOT BE USED


